              Case 2:20-mj-30508-DUTY ECF No. 1, PageID.1
                                           AUSA:            Filed 12/08/20 Telephone:
                                                    Kevin Mulcahy           Page 1 of(313)
                                                                                       39 226-9100
AO 91 (Rev. ) Criminal Complaint                  Special Agent:    Laura Trainer                Telephone: (313) 226-0500

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                 Eastern District of Michigan
                                                                                  Case: 2:20−mj−30508
United States of America                                                          Assigned To : Unassigned
   v.
                                                                                  Assign. Date : 12/8/2020
Colin Clemente Martin                                                    Case No. Description: RE: SEALED MATTER
                                                                                  (EOB)




                                                   CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of        September 2014 to February 2019,     in the county of            Macomb,         in the
        Eastern           District of      Michigan        , the defendant(s) violated:
         Code Section                                                    Offense Description
18 USC § 2422(b)                                       Coercion or enticement of a minor to engage in unlawful sexual activity
18 USC § 2251(a)                                       Production of child pornography
18 USC § 2252A(a)(2)                                   Receipt of child pornography
18 USC § 2252A(a)(5)(B)                                Possession of child pornography




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                                 Laura L. Trainer, Special Agent (HSI)
                                                                                           Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

           December 8, 2020
Date:                                                                                        Judge’s signature

City and state: Detroit, Michigan                                         Hon. David R. Grand, United States Magistrate Judge
                                                                                           Printed name and title
   Case 2:20-mj-30508-DUTY ECF No. 1, PageID.2 Filed 12/08/20 Page 2 of 39




           AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR
            CRIMINAL COMPLAINT AND ARREST WARRANT

      I, Laura Trainer, being first duly sworn, state as follows:

      I. INTRODUCTION

      1.    I am a Special Agent with the Department of Homeland Security

Homeland Security Investigations (HSI) in Detroit, Michigan.         I have been

employed as a Special Agent for HSI since March 2007 and am currently assigned

to the Cyber Crimes Group. While employed as a Special Agent by HSI, I have

assisted with investigations related to child exploitation and child pornography. I

have received training in the area of child pornography and child exploitation and

have had the opportunity to observe and review examples of child pornography (as

defined in 18 U.S.C. § 2256) in all forms of media, including computer media. In

June 2019, I successfully completed the International Crimes Against Children

(ICAC) Undercover Chatting Investigations training held in Fairfax, Virginia.

      2.    This affidavit is made in support of an application for a criminal

complaint and arrest warrant for Colin Clemente MARTIN for violations of Title

18, United States Code, Sections 2422(b), which makes it a crime for any person to

utilize the mail or any facility or means of interstate or foreign commerce, or

within the special maritime and territorial jurisdiction of the United States to

knowingly persuade, induce, entice, or coerce any individual who has not attained

the age of 18 years, to engage in prostitution or any sexual activity for which any

                                          1
   Case 2:20-mj-30508-DUTY ECF No. 1, PageID.3 Filed 12/08/20 Page 3 of 39




person can be charged with a criminal offense, or to attempt to do so; as well as

Title 18, United States Code, Sections 2251(a), 2252A(a)(2) and 2252A(a)(5)(B),

which make it a crime for any person to knowingly produce, receive, or possess

child pornography that has been mailed, shipped, or transported in interstate or

foreign commerce by any means, including by computer.

      3.    The facts set forth in this affidavit are based upon my personal

observations, my training and experience, and information made available to me by

other law enforcement professionals. These facts are provided for the sole purpose

of establishing probable cause for the issuance of a criminal complaint and arrest

warrant; therefore, this affidavit does not necessarily contain all information

uncovered during this investigation. Because this affidavit is being submitted for

the limited purpose of securing a criminal complaint and arrest warrant, I have not

included each and every fact known to me concerning this investigation. I have set

forth only the facts that I believe are necessary to establish probable cause for an

arrest warrant for Colin Clemente MARTIN.

      4.    Pursuant to the provisions of Title 18, United States Code, section

2256, “child pornography,” as used in this affidavit, includes any visual depiction,

including any photograph, film, video, picture, or computer generated image or

picture of sexually explicit conduct where the production of the visual depiction

involved the use of a minor engaging in sexually explicit conduct.



                                         2
   Case 2:20-mj-30508-DUTY ECF No. 1, PageID.4 Filed 12/08/20 Page 4 of 39




             BACKGROUND ON MUSICAL.LY APPLICATION

      5.    Musical.ly was a social media service on which platform users created

and shared short lip-sync videos. Through the application, users could create 15-

second to 1-minute lip-syncing music videos and choose soundtracks to

accompany them, use different speed options and add pre-set filters and effects.

Active users with higher rates of popularity were assigned crowns by Musical.ly.

Musical.ly merged with another social media application TikTok in August 2018.

                BACKGROUND ON TIKTOK APPLICATION

      6.    Prior to merging with Musical.ly, TikTok was a video-sharing social

networking service founded in 2012. It is used to create short dance, lip-sync,

comedy and talent videos. TikTok became available in the United States after

merging with Musical.ly in August 2018. The application allows users to create

short music and lip-sync videos of 3 to 15 seconds and short looping videos of 3 to

60 seconds. After merging with Musical.ly in August, downloads rose and TikTok

became the most downloaded application in the United States in October 2018.

The TikTok mobile application allows users to create a short video of themselves

which often feature music in the background, can be sped up, slowed down or

edited with a filter. The app allows users to set their accounts as "private." Users

can also send their friends videos, emojis, and messages with direct messaging.




                                         3
   Case 2:20-mj-30508-DUTY ECF No. 1, PageID.5 Filed 12/08/20 Page 5 of 39




                BACKGROUND ON SKYPE APPLICATION

      7.     Skype is a telecommunications application that specializes in

providing video chat and voice calls between computers, tablets, mobile devices,

the Xbox One console, and smartwatches over the Internet. Skype also provides

instant messaging services. Users may transmit text, video, audio and images.

Skype also allows video conference calls. Skype allows users to communicate over

the Internet by voice, using a microphone, by video using a webcam and by instant

messaging.

      II.    PROBABLE CAUSE

      Minor Victim 1 and Minor Victim 2

      8.     HSI Detroit received information from the HSI Office of the Assistant

Attaché, Toronto, Canada (HSI Toronto) indicating a subject utilizing the

username “@jazzymarr” on the social media application Musical.ly coerced a

minor aged victim (herein referred to as MV-1) to produce child exploitation

images and videos between April 27, 2017 and May 1, 2017.

      9.     On May 1, 2017, the Toronto Police Service Internet Child

Exploitation Unit (TPS) was notified regarding an online luring investigation

involving MV-1 through the app Musical.ly.




                                        4
   Case 2:20-mj-30508-DUTY ECF No. 1, PageID.6 Filed 12/08/20 Page 6 of 39




      10.   According to a TPS police report on May 1, 2017, MV-1, who was 9

years old at the time, heard from friends that a talent scout on Musical.ly named

“Jazzy Martinez” utilizing username “@jazzymarr” could make young girls

famous and help them attain a “crown”, which is the ultimate status in popularity

on the app. The Musical.ly profile picture for “Jazzy Martinez” depicted a white

female with brunette hair, approximately 14-16 years old. A crown icon is visible

next to the profile picture along with the username “@jazzymarr”. The profile

page of the account also had the following information listed, “I’m a talent agent &

model. I make girls like you famous! Message me if you want to get crowned (:”

      11.   According to TPS, MV-1 contacted “Jazzy” on the Musical.ly app on

April 30, 2017 at 7:57 am, started a conversation and requested “Jazzy” to make

him/her famous. “Jazzy” started communicating with and befriended MV-1. MV-

1 sent numerous dance videos to “Jazzy” before “Jazzy” convinced him/her to

download and log into a Skype account that was created for him/her to continue

their communication.

      12.   “Jazzy”    provided     MV-1     with    a   Skype     email   address,

“dancegirl@envy17.com”, and account bearing MV-1’s first name and first initial

of his/her last name. MV-1 logged into the Skype account with the email address

and password provided by “Jazzy” and was connected to “Jasmine” (jazzymarr).

“Jazzy” would give directions to MV-1 on Skype chat on how to turn on the



                                         5
   Case 2:20-mj-30508-DUTY ECF No. 1, PageID.7 Filed 12/08/20 Page 7 of 39




camera and show him/herself and also asked about MV-1’s sibling (herein referred

to as MV-2). “Jazzy” persuaded MV-1 to take the phone in the bathroom while

MV-2, who was 12 years old at the time, was taking a shower and face the camera

towards him/her. “Jazzy” would also ask MV-1 to show his/her buttocks and full

body view on camera. MV-1 complied with all of “Jazzy’s” requests. “Jazzy”

would demand re-takes if the video or the view was not clear.

      13.      On May 1, 2017, MV-2 found an inappropriate message from “Jazzy”

on MV-1’s iPod and told their parent who called TPS.             TPS reviewed the

communications between “Jazzy” and MV-1, which had specific instructions from

“Jazzy” telling MV-1 what to do if he/she wanted to be famous.             Only text

messages were available on the Skype platform, no video chats were available.

      14.      On May 2, 2017, MV-1 was interviewed by a Detective Constable

from the Toronto Police Service Sex Crimes Unit during which time MV-1

disclosed the following information:

              i.    MV-2 stated he/she was 9 years old and in grade 3.
             ii.    When asked if he/she knew what they would be talking about
                    during the interview, MV-1 stated it was about “the girl that
                    made me do something”. MV-1 knew this girl as “Jasmine” or
                    “Jameen”.
            iii.    MV-1 disclosed that his/her friend told him/her about a famous
                    girl on Musical.ly that could get him/her crowned [MV-1 is
                    referring to “Jasmine”]. MV-1 explained that being crowned


                                          6
Case 2:20-mj-30508-DUTY ECF No. 1, PageID.8 Filed 12/08/20 Page 8 of 39




              means you’re are famous on Musical.ly and he/she wanted to be
              famous on Musical.ly.
      iv.     MV-1 disclosed he/she looked at “Jasmine’s” profile page on
              Musical.ly and it stated she was an agent/model, she can help
              girls like you get famous and message me if you want to get
              crowned. MV-1 stated “Jasmine” looked like a teenager or
              more like an adult, had black hair, white skin and lots of
              makeup. MV-1 could only see “Jasmine’s” face and
              shoulder/chest area in the profile picture. MV-1 disclosed the
              person he/she was communicating with had a fake crown on
              their profile picture because it was not in the correct place.
       v.     MV-1 disclosed that he/she messaged “Jasmine” directly, and
              “Jasmine” replied a couple days later asking MV-1 if he/she
              was confident and if he/she was, he/she needed to download
              Skype.
      vi.     MV-1 disclosed he/she downloaded Skype but was not sure
              how to get an ID so “Jasmine” created one for him/her. MV-1
              stated that was when he/she realized “Jasmine” had access to it.
     vii.     MV-1 then began communicating with “Jasmine” via Skype.
              “Jasmine” asked MV-1 again if he/she was confident in his/her
              body, and if his/her sibling was confident.
     viii.    MV-1 disclosed that her sibling was in the shower, and
              “Jasmine” told him/her to show the sibling taking a shower
              because “I [“Jasmine”] want to see [him/her]”
      ix.     MV-1 disclosed that he/she showed “Jasmine” his/her sibling in
              the shower but thought he/she covered the screen fast enough;
              however, “Jasmine” told MV-1 “oh my gosh, I saw [his/her]

                                     7
Case 2:20-mj-30508-DUTY ECF No. 1, PageID.9 Filed 12/08/20 Page 9 of 39




              butt”. MV-1 disclosed he/she had this feeling it was not right,
              but he/she really wanted the crown and kept going. MV-1 told
              “Jasmine” he/she “I don’t think I should do this”, and
              “Jasmine” told him/her “to go in the bathroom and say you
              need something”.
       x.     “Jasmine” asked MV-1 to show his/her sibling again because
              the first time was “too fast”, but MV-1 refused.
      xi.     MV-1 disclosed that “Jasmine” asked “weird questions” like if
              he/she was comfortable showing his/her butt and told MV-1 it
              was all about confidence and he/she could get a crown. MV-1
              stated he/she really wanted a crown, so he/she did it. After the
              first time showing his/her butt, “Jasmine” kept asking MV-1 to
              do it again numerous times.
     xii.     MV-1 disclosed that “Jasmine” also asked him/her to
              communication via FaceTime, and instructed MV-1 how to use
              the camera on FaceTime. MV-1 disclosed he/she could not see
              or hear what “Jasmine” was doing or saying, but “Jasmine”
              could see and hear him/her.
     xiii.    MV-1 disclosed “Jasmine” asked to see his/her whole body
              with his/her clothes off. MV-1 disclosed that he/she showed
              his/her whole body without clothes on while they were in the
              bathroom.
     xiv.     MV-1 disclosed he/she showed “Jasmine” his/her body three
              times and his/her siblings’ body once.
      xv.     MV-1 stated “Jasmine” did not ask him/her to send any pictures
              or touch him/herself.



                                      8
  Case 2:20-mj-30508-DUTY ECF No. 1, PageID.10 Filed 12/08/20 Page 10 of 39




        xvi.        MV-1 disclosed that “Jasmine” knew he/she was 9 years old
                    because MV-1 told her “…I’m only 9.”
        xvii.       MV-1 disclosed he/she and “Jasmine” communicated for
                    approximately one week.

      15.      On May 2, 2017, MV-2 was interviewed by two Detective Constables

from the Toronto Police Service Sex Crimes Unit during which time MV-2

disclosed the following information:

              i.    MV-2 stated he/she was 12 years old.
             ii.    When asked if he/she knew what they would be talking about
                    during the interview, MV-2 stated he/she “found something bad
                    on my [sibling’s] iPod.”
            iii.    MV-2 disclosed he/she saw messages on Skype from someone
                    MV-1 did not know and was older than him/her on May 1,
                    2017. MV-2 disclosed he/she thought it might be a “child
                    predator” because they were asking MV-1 to do things that
                    “weren’t good” like showing his/her butt to the camera and
                    taking a picture of MV-2 getting out of the shower.
            iv.     MV-2 described the person in the profile picture as a white
                    female with shoulder length dark hair who looked to be in their
                    20’s or maybe 18. All that was visible in the picture was this
                    person’s head and shoulders/chest area.
             v.     MV-2 disclosed MV-1 showed him/her this person’s Musical.ly
                    profile which mentioned something about wanting a crown so
                    MV-2 knew it was the same person from Skype. MV-2
                    disclosed the person that was communicating with MV-1 had a



                                          9
  Case 2:20-mj-30508-DUTY ECF No. 1, PageID.11 Filed 12/08/20 Page 11 of 39




                    fake crown on their profile picture because it was not in the
                    correct place.
            vi.     MV-2 disclosed one of MV-1’s friends showed him/her this
                    person’s profile on Musical.ly
            vii.    MV-2 disclosed MV-1 told him/her did not know how to set up
                    a Skype account so this person set it up for them.
        viii.       MV-2 disclosed the Skype messages talked about being
                    confident, “that was too fast” and “put it closer”. MV-2 also
                    saw messages telling MV-1 to take the iPod in the shower with
                    him/her so this person could watch MV-1 showering and to
                    show MV-2 in the shower.
            ix.     MV-2 disclosed he/she did not see any pictures being sent, only
                    messages.
             x.     MV-2 disclosed that MV-1 was upset when explaining the
                    messages to MV-2, but that MV-1 really wanted to get a crown.
                    Crowns mean you are famous on Musical.ly.
            xi.     MV-2 disclosed MV-1 had a Musical.ly account for
                    approximately five months.
      16.      On May 4, 2017, a subpoena was administered to Microsoft

Corporation requesting Skype to provide subscriber information and IP logs

associated with usernames “jazzymarr” (the target of this investigation) and




                                         10
 Case 2:20-mj-30508-DUTY ECF No. 1, PageID.12 Filed 12/08/20 Page 12 of 39




“live:dancegirl_34” (the account set up for MV-1).       Microsoft reported the

following account information in response to the subpoena:

            Username:                jazzymarr
            Account Creation:        12-26-2012
            Time (in UTC):           09:42:26:704 UTC
            Account Creation IP:     68.40.217.73
            Current Email Address:   teamvalentine@gmail.com
            Sign in Name:            jazzymarr
            First Name:              Jasmine
            Last Name:               Jasmine

            Username:                live:dancegirl_34
            Account Creation:        04-29-2017
            Time (in UTC):           00:18:16:029 UTC
            Account Creation IP:     68.40.216.225
            Current Email Address:   dancegirl@envy17.com
            Sign in Name:            dancegirl@envy17.com
            First Name:              [First name of MV-1]
            Name:                    S
            Alias:                   live:dancegirl_34

      17.   A subpoena was administered to Comcast requesting subscriber

information for IP address “68.40.216.225 on May 3, 2017 at 10:53pm UTC”.

Comcast reported the following account information in response to the subpoena:

            Subscriber Name:         Colin Martin
            Service Address:         8107 Theisen
                                     Center Line, Michigan 48015
            Telephone Number:        (586) 994-6978
            Type of Service:         High Speed Internet Service
            Account Number:          852910090040299
            Account Status:          Active
            IP Assignment:           Dynamically Assigned
            E-mail User IDs:         pwherman21@comcast.net




                                       11
  Case 2:20-mj-30508-DUTY ECF No. 1, PageID.13 Filed 12/08/20 Page 13 of 39




According to an open source database query, the telephone number linked to this

account is registered to “Colin Martin” at “8107 Theisen, Center Line, Michigan.”

        Minor Victim 3

        18.   On September 21, 2017, the Delhi Township Police Department in

Cincinnati, Ohio, was contacted by the parent of a minor-aged child (herein

referred to as MV-3) who was told by an unknown person to engage in sexual

activity on camera. On September 22, 2017, Delhi Township Detective Adam Cox

met with MV-3 and his/her parents. Upon reviewing the contents of MV-3’s cell

phone, it was discovered MV-3 was befriended by an unknown suspect by the

username of “@jazzymarr” on the Musical.ly app. MV-3 stated he/she had been

friends on the app from approximately September 1, 2017, until September 21,

2017.    MV-3 sent “Jazzymarr” a full body video from the bathroom on the

Musical.ly app.

        19.   MV-3 stated he/she was persuaded to start a Skype video messaging

account. “Jazzymarr” had a Skype account under the name “Jazzy Martinez”, and

used the persona of a female bisexual modeling agent. MV-3 was enticed into

proving his/her confidence on camera. “Jazzymarr” told MV-3 that his Skype

account was “hacked”, and the hackers had the video of MV-3 in the bathroom.

MV-3 was told to do another video to prove his/herself. “Jazzymarr” became

aware that MV-3 has a younger sibling and told MV-3 if he/she does not send a



                                        12
  Case 2:20-mj-30508-DUTY ECF No. 1, PageID.14 Filed 12/08/20 Page 14 of 39




video with his/her sibling, the original video from Musical.ly will be released.

MV-3 sent another video of him/herself, but “Jazzymarr” kept pushing the issue of

getting the sibling and/or a family dog involved sexually. “Jazzymarr” directed

MV-3 to get peanut butter from the kitchen because the dog is not interested.

Instead, MV-3 sent another video of him/herself playing with his/her chest as

directed.

      20.   A search warrant was administered to Musical.ly requesting

subscriber information to include username, first and last name, email addresses,

phone number, device model, account creation date and IP address history

associated with user account “@jazzymarr” and MV-3’s account from September

1, 2017, through September 25, 2107. Musical.ly reported the following account

information in response to the search warrant:

                   Username:          jazzymarr
                   Email:             jazzymartxoxox@gmail.com
                   Sign up date:      03/12/2017, 04:58:40 GMT+0800
                   Sign up IP:        68.40.216.225
                   Sign up device:    Samsung SAMSUNG-SM-N

The “Sign Up IP” address for this account is the same IP address that was reported

by Microsoft as the “Account Creation IP” address for Skype account

“live:dancegirl_34”, which was created by “Jazzymarr” on April 29, 2017, and

utilized by MV-1 to communicate. According to the Comcast subpoena results,




                                        13
 Case 2:20-mj-30508-DUTY ECF No. 1, PageID.15 Filed 12/08/20 Page 15 of 39




the “Sign Up IP” address is associated with Colin MARTIN in Center Line,

Michigan.

      21.     On September 26, 2017, a search warrant was administered to

Microsoft Corporation requesting Skype to provide subscriber information and IP

logs associated with username “Jazzymarr” and MV-3’s account. The subscriber

information for the “Jazzymarr” account that was provided by Microsoft to the

Delhi Township Police Department matched the subscriber information for the

“Jazzymarr” account that was also provided to the Toronto Police Service pursuant

to their subpoena on May 4, 2017.

      22.     In December 2017, HSI Cincinnati, Ohio, received a request for

assistance from the Delhi Township Police Department into the investigation of

“Jazzymarr”.

      23.     On January 24, 2018, MV-3 was interviewed by Cincinnati Children's

Hospital Forensic Interview Specialist (FIS) Andrea Richey during which time

MV-3 disclosed the following information:

             i.    MV- 3 disclosed he/she was 12 years old, in 6th grade and had
                    been recently diagnosed with thyroid cancer and utilized a
                    walker to assist with movement.
            ii.     MV-3 disclosed that “Jasmine” “friended” him/her first on the
                    Musical.ly app. MV-3 disclosed he/she accepted the request
                    because the profile picture of “Jasmine” had a crown, which
                    meant she was famous on the app and MV-3 thought the

                                         14
Case 2:20-mj-30508-DUTY ECF No. 1, PageID.16 Filed 12/08/20 Page 16 of 39




               account was a legit account. “Jasmine” told MV-3 she was a
               model for the LGBTQ (Lesbian, Gay, Bi-Sexual, Transgender)
               community. “Jasmine” complimented MV-3 on his/her
               confidence and appearance.
       iii.    MV-3 disclosed “Jasmine” asked him/her to talk in person on
               Skype. MV-3 disclosed he/she has never heard the voice of
               “Jasmine” but saw her via video chat the first time they
               communicated on Skype without any sound. MV-3 described
               “Jasmine” as having black hair and wearing a tank top. MV-3
               disclosed the first time they chatted on Skype was the only time
               he/she was “Jasmine”. After that, all she saw was a “J” with a
               circle around it.
       iv.     “Jasmine” told MV-3 she was 15 years old, and asked MV-3 if
               he/she was a teenager, to which MV-3 told her “I think I said I
               was almost 13”.
        v.     While on Skype, MV-3 disclosed “Jasmine” asked him/her to
               take his/her shirt and bra off, which MV-3 did but was
               “weirded out about it”. MV-3 disclosed he/she asked
               “Jasmine” to send a picture of her breasts first before she would
               do it, which “Jasmine” did.
       vi.     “Jasmine” also asked MV-3 if he/she was comfortable taking
               off all his/her clothes, and that “it was like an audition”. MV-3
               stated “Jasmine” kept asking and MV-3 “got so mad, I just did
               it”.
      vii.     Once MV-3 took all his/her clothes off, “Jasmine” told him/her
               they were good for the day.



                                    15
Case 2:20-mj-30508-DUTY ECF No. 1, PageID.17 Filed 12/08/20 Page 17 of 39




      viii.    MV-3 disclosed that he/she blocked “Jasmine”, who then
               contacted him/her on Musical.ly and stated the people who
               worked for “Jasmine” hacked her phone, saw the videos of
               MV-3 and were going to use it against MV-3 if he/she didn’t
               unblock “Jasmine” and send another video.
       ix.     MV-3 also disclosed “Jasmine” instructed him/her to get their
               sibling, who was 10 years old, and record them doing sexually
               explicit things to MV-3. MV-3 initially refused and “Jasmine”
               threatened to release the previous videos again. MV-3 did not
               involve his/her sibling.
        x.     MV-3 then disclosed that “Jasmine” instructed him/her to bring
               the family dog into a video chat. “Jasmine” instructed MV-3 to
               place peanut butter or water on his/her nude body for the dog to
               lick off. MV-3 stated he/she faked getting bit by the dog to end
               the video chat.
       xi.     MV-3 disclosed “Jasmine” threatened to release the videos of
               MV-3 again and told MV-3 to “shake again and we can be
               done” [referring to MV-3’s breasts). MV-3 disclosed that
               he/she did as he/she was instructed to do.
      xii.     Soon thereafter MV-3 told his/her parent and ceased
               communication with “Jasmine”. MV-3’s parent reported this to
               the Delhi Township Police Department in Cincinnati, Ohio on
               or about September 20, 2017. MV-3 stated the entire
               communication did not span a long time with “Jasmine”
               (approximately September 1, 2017 through September 30,
               2017).



                                     16
  Case 2:20-mj-30508-DUTY ECF No. 1, PageID.18 Filed 12/08/20 Page 18 of 39




        xiii.        MV-3 was shown screenshots recovered from his/her cell
                     phone of “Jasmine’s” profile pictures on Musical.ly and Skype.
                     MV-3 verified the person in the pictures was “Jasmine.”
      Minor Victim 4

      24.   On March 22, 2018, SA Walt Willis from the Illinois State Police

interviewed the parent of a minor-aged child (herein referred to as MV-4)

regarding online communications with an individual identified by the name

“Jazmine”. MV-4 was 12 years old at the time of the interview. MV-4 told his/her

parent they had been communicating with and video chatting with “Jazmine” via

Skype for over a year. MV-4 told his/her parent that “Jazmine” would tell him/her

to remove his/her clothes and have the family dog lick his/her genitalia while on

camera. MV-4 stated that “Jazmine” would threaten to send the images/videos to

MV-4’s friends if he/she did not do as “Jazmine” instructed.

      25.   MV-4 received a Facebook friend request from “Jazmine Martinez”

and the profile picture on the account was of MV-4. “Jazmine” sent a message to

MV-4 that stated, “last chance”.

      26.       SA Willis was given consent by MV-4’s parent to log into MV-4’s

Facebook account and take over the account. On March 23, 2018, SA Willis

logged into MV-4’s Facebook account and accepted the friend request from

“Jazmine Martinez”, at which time he observed Facebook Messenger

conversations between MV-4 and “Jasmine Martinez” from March 17, 2018-


                                         17
  Case 2:20-mj-30508-DUTY ECF No. 1, PageID.19 Filed 12/08/20 Page 19 of 39




March 19, 2018. In the conversations, “Jasmine” instructed MV-4 to get back on

Skype and threatened to send videos of MV-4 to his/her friends if he/she did not.

      27.      On April 6, 2018, SA Willis interviewed a family friend of MV-4 who

reported on or about March 21, 2018, she had received Facebook messages from

an account with the username “Jazmine Martinez”. “Jazmine Martinez” claimed to

be a friend of MV-4 and was trying to get ahold of him/her. “Jazmine Martinez”

asked the family friend for MV-4’s phone number; however, the family friend was

aware MV-4 was being harassed online so she gave “Jazmine Martinez” her own

phone number and stated it belonged to MV-4.

      28.      SA Willis was informed by the family friend that she texted back and

forth with “Jazmine Martinez” who was under the impression the phone number

belonged to MV-4. The messages instructed MV-4 to log back into Skype and

message “Jazmine Martinez” or they would share a video of MV-4. The family

friend tried to call the phone number “Jazmine Martinez” was texting from, but the

call did not go through. “Jazmine Martinez” sent a text message asking if they

thought “Jazmine” was using a real number.

      29.      On April 10, 2018, MV-4 was interviewed at a Child Advocacy

Center in Rock Island, Illinois during which time MV-4 disclosed the following

information:




                                         18
  Case 2:20-mj-30508-DUTY ECF No. 1, PageID.20 Filed 12/08/20 Page 20 of 39




             a.    MV-4 disclosed he/she met “Jazmine/Jasmine” online over a
                   year ago.
             b.    MV-4 disclosed “Jazmine/Jasmine” would repeatedly video
                   chat with him/her on Skype and directed MV-4 to conduct sex
                   acts on camera.
             c.    MV-4 disclosed “Jazmine/Jasmine” directed her to watch
                   pornography.
      30.    A search warrant was administered to Facebook requesting any and all

records of communications to include but not limited to User Contact Information,

Length of Service, IP Log, files, contact lists, photos, emails, location information

(GPS, WiFi, and/or cellular network), whether or not they are Hidden or Deleted

with the IP Address and Device Identifiers and the Date, Time and Time Zone of

each activity and messages including deleted messages in relation to Facebook

account “https://www.facebook.com/jazmine.martinez.9674227”, between March

1st, 2018 thru March 30th, 2018.       Facebook reported the following account

information in response to the search warrant:

                   Service           Facebook
                   Target            100024995175366
                   Generated         2018-05-08 19:56:10 UTC
                   Date Range        2018-03-01 00:00:00 UTC to 2018-03-30
                                     23:59:59 UTC
                   Name       First: jazmine
                              Last: Martinez
                   Registered        235s34pzwi@btks2.anonbox.net
                   Email
                   Address



                                         19
 Case 2:20-mj-30508-DUTY ECF No. 1, PageID.21 Filed 12/08/20 Page 21 of 39




                  Vanity Name        jasmine.martinez.9674227
                  Registration       2018-03-22 02:25:09 UTC
                  Date
                  Registration ip    2601:40e:4100:9a10:885d:ec0c:2d4d:4910
                  Account Still      true
                  Active

                  Ip Addresses

                  IP Address         2601:040e:4100:9a10:885d:ec0c:2d4d:4910
                  Time               2018-03-22 02:42:53 UTC
                  Action             Photo uploaded

                  IP Address         2601:040e:4100:9a10:885d:ec0c:2d4d:4910
                  Time               2018-03-22 02:25:10 UTC
                  Action             Login

      31.   A subpoena was administered to Comcast requesting subscriber

information for IP address “2601:040e:4100:9a10:885d:ec0c:2d4d:4910 on March

22, 2018 between 02:25:09 UTC to 02:42:53 UTC”.          Comcast identified the

subscriber as “Colin Martin” at “8107 Theisen, Center Line, MI 48015”.

      MSP Search Warrant Execution at MARTIN’s Residence

      32.   In June 2018, Michigan State Police Detective Trooper (MSP D/Trp)

Jennifer Schlaufman who is assigned to the Michigan International Crimes Against

Children (MI ICAC) Task Force received a request for assistance from the Illinois

Attorney General ICAC regarding the communications between MV-4 and

“Jasmine Martinez”.




                                       20
 Case 2:20-mj-30508-DUTY ECF No. 1, PageID.22 Filed 12/08/20 Page 22 of 39




      33.   On February 20, 2019, personnel from the Michigan ICAC executed a

state search warrant at 8107 Theisen, Center Line, Michigan 48015. This warrant

reflected only conduct related to “Jasmine Martinez” and MV-4. Colin Clemente

MARTIN was encountered at the residence at that time.

      34.   MSP D/Trp Schlaufman, MSP D/Trp Brandon Rutt and Secret Service

SA Tyler Bennett spoke with MARTIN regarding the nature of the warrant.

MARTIN agreed to speak with law enforcement. MARTIN was informed he was

not under arrest at this time. MARTIN was read his Miranda Warnings verbatim,

and MARTIN waived his rights. This interview was recorded in its entirety.

MARTIN made the following pertinent, non-verbatim statements:

            a.    MARTIN confirmed Comcast was his internet service provider
                  and that his wireless internet access in his residence is secured
                  with a password.
            b.    MARTIN denied using any social media on a regular basis and
                  indicated a friend of his had created a Facebook page for him
                  when he was in high school; however, he does not use it.
            c.    MARTIN stated he did not Skype; however, later in the
                  interview he acknowledges Skyping with a woman a while ago.
            d.    MARTIN denied using the name Jasmine or Jazmine Martinez
                  for a Facebook page or creating one. He denied Skyping was
                  anyone with MV-4’s first name.




                                        21
  Case 2:20-mj-30508-DUTY ECF No. 1, PageID.23 Filed 12/08/20 Page 23 of 39




             e.     MARTIN denied ever being part of Skyping with a child or
                    exploiting a child via Skype. MARTIN also stated he did not
                    know anyone in Illinois.
             f.     MARTIN denied allowing a lot of people to use his WiFi or
                    having a lot of different people in and out of his home.
             g.     MARTIN stated since moving into his residence he has only
                    had two current roommates; Carl and Paul Scozzari. MARTIN
                    stated that both Carl and Paul were currently in the process of
                    moving out of the residence and have been living with him for
                    five years.
             h.     MARTIN affirmed that no Child Sexual Abuse Material
                    (CSAM) would be located on any of his devices.
      HSI Search Warrant Execution at Martin’s Residence

      35.    Based on the information received from the Toronto Police Service

and Delhi Township Police Department for MV-1 MV-2 and MV-3, personnel

from HSI Detroit executed a federal search warrant at 8107 Theisen, Center Line,

Michigan 48015 on July 16, 2020. Colin Clemente MARTIN and Joana Gazeli

were encountered at the residence at that time.

      36.    HSI Detroit SA David Alley and Trainer spoke with MARTIN

regarding the nature of the search warrant. MARTIN agreed to speak with law

enforcement.      MARTIN was informed he was not under arrest at this time.

MARTIN was read his Miranda rights and signed ICE form 73-025. He stated he

understood his rights and was willing to speak to HSI agents. This interview was



                                         22
 Case 2:20-mj-30508-DUTY ECF No. 1, PageID.24 Filed 12/08/20 Page 24 of 39




recorded in its entirety. MARTIN made the following pertinent, non-verbatim

statements:

              a.   MARTIN told agents his birthday, address, phone number of
                   (586) 994-6978 and two emails addresses,
                   “piggposters@gmail.com” and “cmartin@avantsolutions.com”.
                   MARTIN stated his father owns the Theissen residence, and he
                   has lived there for approximately six years.
              b.   MARTIN stated his internet service provider is Comcast, and
                   his wi-fi password was “pigpig21”, which he created around the
                   time they moved in and it has not changed in that timeframe.
                   MARTIN stated, “quite a few people probably know” his wi-fi
                   password, including his former roommates, Paul and Carl
                   Scozzari and “any people they had over”.
              c.   MARTIN stated he had two laptops, a Lenevo and a Dell,
                   which were both for work. He also stated he had two cell
                   phones, an iPhone 6s, which was his personal cell phone and a
                   Samsung, which was for work. MARTIN provided the
                   passwords of “2121” for both cell phones. MARTIN stated he
                   had his iPhone for approximately one year, and both phones
                   were located in his bedroom upstairs.
              d.   MARTIN stated he checked his cell phone when he heard law
                   enforcement entering his residence.
              e.   MARTIN told agents Joana Gazeli was his wife, and they had
                   been married for approximately one year. He stated Gazeli
                   moved into the residence approximately one year ago.




                                        23
Case 2:20-mj-30508-DUTY ECF No. 1, PageID.25 Filed 12/08/20 Page 25 of 39




         f.    Prior to Gazeli moving into the residence, MARTIN stated he
               had two roommates, Paul and Carl Scozzari, who were
               brothers. MARTIN stated all three of them moved into the
               residence around the same time, they lived there approximately
               4-5 years and moved out approximately one year ago because
               Gazeli was moving in.
         g.    MARTIN claims he only texts with C. Scozzari occasionally,
               and that they both still live in the area, but he could not
               remember their addresses. MARTIN stated both of their phone
               numbers were in his phone under “Paul” and “Carl”.
         h.    When asked about social media, MARTIN stated “I don’t use it
               very much”, and that he had a Facebook page and an Instagram
               page, both under his first and last name. MARTIN claimed to
               not have any other social media accounts.
         i.    MARTIN stated Gazeli has a Facebook page, Instagram and
               Snapchat account. He also stated the Scozarri brothers had
               Facebook pages, he was not sure about Instagram and no other
               accounts.
         j.    When asked about additional email accounts, MARTIN stated
               he had “colinmartin89@gmail.com” that he’s used in the past.
         k.    When asked if he has ever been arrested or had previous contact
               with law enforcement, MARTIN stated no. When SA Trainer
               asked him, what happened at the residence last February 2019,
               MARTIN stated, “oh, I didn’t get arrested”. *SA Trainer was
               referring to the execution of a state search at the residence on
               February 20, 2019 by the Michigan State Police (MSP) for an
               investigation of similar nature. MSP encountered MARTIN

                                     24
 Case 2:20-mj-30508-DUTY ECF No. 1, PageID.26 Filed 12/08/20 Page 26 of 39




                  and P. Scozzari inside the residence and both were interviewed.
                  According to the MSP reports, electronic items were seized
                  from the home at that time; however, no arrests were made.
            l.    MARTIN described the MSP search warrant as a “similar
                  situation as this”, and that their electronic devices were looked
                  at and some were taken and both people were asked “similar
                  questions as this”.
            m.    MARTIN claimed the phones that were seized during the MSP
                  search warrant were returned, but there were a couple laptops
                  that he never heard back about. MARTIN stated they seized
                  electronic devices from him and P. Scozzari, but that he was not
                  sure about any of C. Scozzari’s items because he was in the
                  process of moving out at the time.
      37.   Prior to executing the search warrant at MARTIN’S residence, SA

Trainer learned about the search warrant conducted by the Michigan ICAC in

February 2019. SA Trainer contacted D/Trp Schlaufman, who informed her that

CSAM was discovered on MARTIN’S laptop that was seized during their search

warrant, which included images and videos of MV-4.

      Forensic Evidence

      38.   On November 26, 2020, HSI Detroit Computer Forensic Agent

(CFA) David Alley conducted a forensic examination of MARTIN’s laptop that

was recovered by MSP in February 2019. As it relates to MV1 through MV-4

described above, CFA Alley made the following observations:



                                        25
Case 2:20-mj-30508-DUTY ECF No. 1, PageID.27 Filed 12/08/20 Page 27 of 39




         a.      A registered owner of “MARTIN” and a user name
                 “MARTIN”.
         b.      Several different Skype accounts, including a Skype account for
                 jazzymarr with an email address of teamvalentine@gmail.com
                 (this coincides with the contact information related to MV-1
                 and MV-2 in paragraphs 8-17 above).
         c.      Three videos that appear to involve MV-1 and or MV-2, located
                 at file path
                 \Users\MARTIN\Documents\stick\a\dawg\trolldogg\omeg2l\,
                 to include:
                i.      dancegirl753-musically-
                        epicgetsinshowernakedshowsoffverynice.avi This video
                        appears to have been produced on April 30, 2017. This
                        video is approximately 29:32 in length. In this video,
                        MV-1 is observed fully nude and showing and shows her
                        bare vagina. MV-1 is heard to make the comment "What?
                        You're kidding. No one hacked my Musical.ly. You're
                        just trying to get me over there.”
               ii.      dancegirl753-musically-
                        epicgetsinshowernakedshowsoffverynice2.avi. This
                        video appears to have been produced on April 30, 2017.
                        This video is approximately 6:48 in length. In this video,
                        MV-1 is observed to be fully nude, with close up shots of
                        her bare bottom and vagina.
              iii.      dancegirl753-musically-
                        crownmeshowssisterinshowerbuttrealquicknicethenherbu
                        ttlater.avi. This video appears to have been produced on
                        April 28, 2017. This video is approximately 17:22 in
                        length. In this video MV-1is observed taking video of
                        what is believed to be MV-2 in the shower. MV-2’s nude
                        bottom is observed, and MV-1 is heard asking "[MV-2],
                        Did you have fun at soccer today?” MV-1 then shows her
                        own bare bottom at the end of the recording.




                                      26
Case 2:20-mj-30508-DUTY ECF No. 1, PageID.28 Filed 12/08/20 Page 28 of 39




         d.      Two videos that appear to involve MV-3, located at

                 \Users\MARTIN\Documents\stick\a\dawg\trolldogg\omeg2l\ to

                 include:

                i.     musically-[MV-3’s true name]-
                       epiclesjbshorthairhugerackshowsboobsnakedrealquickate
                       ndnice.avi. This video appears to have been produced on
                       September 15, 2017. This video is approximately 15:37
                       in length. During this video MV-3 strips nude and her
                       bare vagina is visible At the 11:06 mark of this video,
                       MARTIN appears to be sending video of a nude adult
                       female to MV-3.
               ii.     musically-[MV-3’s true name]-
                       epiclesjbshorthairhugerackshowsboobsnakedrealquickate
                       ndnice2.avi. This video appears to have been produced
                       on or about September 20, 2017. This video is
                       approximately 36:02 in length. During this video, MV-3
                       removes her clothing, and her breasts and vagina are
                       visible. At the 13:16 mark, MV-3 gets her dog.
              iii.     CFA/SA Alley also found a Skype chat from September
                       21, 2017 between user jazzymarr and user [MV-3’s true
                       name]31105 that appears to correlate to this video.
                       During this chat, Jazzymarr makes numerous threats to
                       extort MV-3 into producing sexually explicit content.
                       Jazzymarr states "ok so they said you have to do one
                       more thing and then you'll be done after. either get your
                       sister to come in or where's your dog". Jazzymarr then
                       makes MV-3 choose her dog or sister to engage in sexual
                       activity with. Jazzymarr tells MV-3 to let her dog licks
                       her "boobs" and tells her to get peanut butter. MV-3
                       makes numerous pleas to jazzymarr to include:
                       1.      "I will do anything please"
                       2.    "help me"
                       3.    "please i thought you were my friend"
                       4.    "i need help" and
                       5.    "Please I will do anything please I'm begging you"

                                     27
Case 2:20-mj-30508-DUTY ECF No. 1, PageID.29 Filed 12/08/20 Page 29 of 39




               Despite these pleas, Jazzymarr continues to demand she get
                      peanut butter. During the video, MV-3 is observed
                      attempting to have the dog lick her breast and vagina.
                      MV-3 is observed kissing or spitting on her breast which
                      appears to correlate to a demand in the Skype chat in
                      which Jazzymarr says “spit on your boobs" Jazzymarr
                      continues to demand that MV-3 get sister stating "it's too
                      late you dragged her in they said" and "so you have to get
                      her to finish”. It does not appear that MV-3 ever
                      complies with the demands to involve her sister.
               e.     Six videos that appear to involve MV-4, located at
                      Users\MARTIN\Documents\stick\a\dawg\trolldogg\omeg
                      2l\, to include:
                     i.      [MV-4’s true first name]123427-
                             epicbarelyjbgirlfromomegtojasminevidshowsitallni
                             ce.avi. This video appears to have been produced
                             on or about July 6, 2016. This video is
                             approximately 5:41 in length. In this video, MV-4
                             pulls down her shorts and underwear and shows
                             her bare vagina and bottom. MARTIN appears to
                             be using a fake video of an adult female.
                    ii.      [MV-4’s true first name and part of last
                             name]123427-
                             epicbarelyjbblondegirlfromomegjasminevidgetsdo
                             glicksvagbuttalotnice.avi This video appears to
                             have been produced on or about July 11, 2016.
                             This video is 1:00:57 in length. In this video, MV-
                             4 shows her bare vagina and at times the focus of
                             camera is on her vagina. MV-4 attempts to have a
                             dog lick her bare vagina multiple times and the
                             dog appears to do so. The dog lick’s MV-4 from
                             behind as well. MV-4 is observed spreading her



                                         28
Case 2:20-mj-30508-DUTY ECF No. 1, PageID.30 Filed 12/08/20 Page 30 of 39




                           vagina and masturbating, to include masturbating
                           on her hands and knees.
                   iii.    [MV-4’s true first name and part of last
                           name]123427-
                           epicbarelyjbblondegirlfromomegjasminevidmadget
                           snakedinbathroompeesincupnakedinroomshakesbu
                           tt.avi. This video appears to have been produced
                           on or about July 20, 2016. This video is 36:43 in
                           length. CFA/SA Alley observed a Skype chat from
                           July 20, 2016 between MARTIN and MV-4 in
                           which MARTIN states “if you don't call i will
                           show yur bf that you were on with me and let yur
                           dog lick your v and butt”. MV-4 is observed crying
                           when this video begins and during the video. MV-
                           4 strips nude, with her bare vagina and bottom
                           showing and the camera’s focus is on her vagina
                           and bottom. During the video, MV-4’s anus is also
                           observed. MV-4 is observed on her knees, and
                           spreads her butt cheeks. MV-4 spreads her legs
                           and rubs her vagina with her hand. During this
                           video, MV-4 urinates in glass jar and drinks it.
                           MV-4 puts on clothes again and then strips nude.
                           During this time her anus is visible and she spreads
                           her vagina.
                   iv.     [MV-4’s true first name and part of last
                           name]123427-
                           epicbarelyjbblondegirlfromomegjasminevidgetsdo
                           glicksvagbuttalotnicepballoverhot.avi. This video
                           appears to have been made on or about July 20,
                           2016. This video is 43:52 in length. During this
                           video, MV-4 is observed nude and a dog licks her
                           bare vagina and anus. The dog is observed licking
                           her anus, mouth and vagina until approximately
                           the 41 minute mark
                    v.     [MV-4’s true first name and part of last
                           name]123427-
                           epicbarelyjbblondegirlfromomegjasminevidgetsdo
                           glicksvagbuttalotnice2.avi This video appears to
                           have been made on or about July 28, 2016. This
                           video is 17:35 in length. During this video MV-4

                                   29
  Case 2:20-mj-30508-DUTY ECF No. 1, PageID.31 Filed 12/08/20 Page 31 of 39




                                strips nude and uses peanut butter to get a dog to
                                lick her vagina and mouth.
                       vi.      [MV-4’s true first name and part of last
                                name]123427-
                                epicbarelyjbblondegirlfromomegjasminevidgetsdo
                                glicksvagbuttalotnice3.avi. This video appears to
                                have been made on or about August 11, 2016. This
                                video is 1:13:55 in length. MV-4 strips nude and a
                                dog licks her from behind, licking either her anus
                                or vagina. MV-4 can be heard crying at or about
                                the 39 minute mark of this video. MV-4 continues
                                crying and sobbing at or about the 43 minute mark.
                                MV-4 is observed urinating in a glass jar, drinking
                                it, and then urinates again

      39.    Besides videos and chats related to MV-1 through MV-4, CFA/SA

Alley observed thousands of sexually explicit videos, including many that appear

to have been made by MARTIN that involve child sexual exploitation conduct

similar to that described above involving MV-1 through MV-4. In some of these

videos, the age of the victims is difficult to estimate while in other recordings the

participants are clearly prepubescent.

      40.    For example, in one series of videos, MARTIN uses a different Skype

account (alexandriathedemon) and communicates with Skype user kill.me.244

(who identified herself as a 13 year-old girl). This victim will hereinafter be

referred to as MV-5. During the Skype chats between MARTIN and MV-5,

MARTIN threatens the child numerous times. MARTIN tells her “you care about

your little sisters right”, “it would be a shame if something terrible happened”,

“you gonna do what I say or should you officially start to worry” and “im coming

                                         30
  Case 2:20-mj-30508-DUTY ECF No. 1, PageID.32 Filed 12/08/20 Page 32 of 39




for your family now. You better call 911.” MARTIN uses this child’s fear to force

her to create sexually explicit recordings both with herself and with her sister, as

described below. MARTIN also threatens to show the video of this minor child and

her sister to their grandmother stating “yeah i guess ill just have to show grandma

the video I have of you and [minor victim’s sister name].”

      41.   CFA/SA Alley observed the following four videos that appear to

correlate to MV-5 and her sister or sisters located on MARTIN’s computer at

Users\MARTIN\Documents\stick\a\dawg\trolldogg\omeg2l\:

            a.     kill.me.please244.avi. This video appears to have been
                   produced on or about May 14, 2016. This video appears to be
                   their first meeting and appears to be from the chat site
                   “Omegle”. The child starts out the video happy and smiling but
                   becomes distressed as the video goes on. The child is observed
                   to be upset with her hand over mouth and breathing heavily.
                   There is no audio and it is unknown what MARTIN is saying to
                   upset her. A Skype chat between alexandriathedemon and
                   kill.me.please244 begins on May 15, 2016 at approximately
                   2:53am during which MARTIN states “shut off the site and
                   video me on this now”. The child states that she is 13 and that
                   she hates MARTIN.
            b.     kill.me.please244-skype-
                   jbfromomegfnaftagscaredplayingalongtoplessfornow.avi.
                   This video appears to have been produced on or about May 14,
                   2016. The child appears in distress, and appears that she is
                   about to cry. She takes off shirt and pants and her breasts are
                   visible.
            c.     kill.me.please244-skype-
                   epicepicepicjbfromomegfnaftagscaredgetsyoungersisteron.a
                   vi. This video appears to have been produced May 15, 2016.
                   This video is 2:19:49 in length. During this video, the child is
                   distressed and is observed with her hands over face and is
                   crying. This child gets her younger sister and is observed crying

                                        31
Case 2:20-mj-30508-DUTY ECF No. 1, PageID.33 Filed 12/08/20 Page 33 of 39




               and holding her sister while they are both nude. The sister is
               clearly prepubescent. The little sister is also observed to be
               crying. The little sister kisses the minor victims breasts and they
               kiss each other. This appears to correlate to numerous
               instructions from MARTIN in the Skype conversations
               instructing them to kiss. The sister is observed putting her hand
               down the other victim’s underwear. This appears to correlate to
               the instruction from MARTIN to “guide her hand” and “show
               her how it’s done”. The victim is also observed licking
               between her sister’s butt cheeks. This appears to correlate to the
               instruction from MARTIN to "spread her butt and keep licking
               in the middle".
         d.    kill.me.please244-skype-
               epicepicepicjbfromomegfnaftagscaredgetsyoungersisteron2.
               avi. This video appears to have been produced on May 15, 2016
               and is 31:42 in length.
         e.    MV-5’s statements. This child makes numerous comments to
               MARTIN during their Skype chats regarding how frightened
               she is of him and that she does not want to do what he is asking,
               to include:
               1.     please leave my puppy and my family out of this
                      PLEASE I am begging you.
               2.     I have scared myself. Zelda is having nightmares. and I
                      went back to cutting.
               3.     you wanna know what scares me the most... it that i knew
                      somebody was watching me i fucking felt it in my bones
                      and i pushed it away because everyone would think i an
                      faking it or lying for attention. an also how i curled up
                      onto the ground trying to not cry yesterday. i held my
                      stomach.. i couldn't move.. it hurt like bloody hell. i was
                      afraid that you would hurt me but then again. you gave
                      me no proof you were even in my state.
         f.    Martin’s Statements. Martin makes numerous disparaging
               comments to his victim including:
               1.     In response to the comment listed above, Martin
                      eventually responds to this child’s fears by asking “you
                      done” and “good” “now shut up and call”
               2.     “We both know you’re useless and disgusting”.
               3.     “You’re a complete loser thathas nothing going for her”.



                                     32
 Case 2:20-mj-30508-DUTY ECF No. 1, PageID.34 Filed 12/08/20 Page 34 of 39




                 4.    “Useless ragdoll. Your mom thought the same thing. She
                       tossed you aside like an old dolly. Pathetic. You have no
                       value. You do what I say then you’re not a complete
                       trash bag.”

     42.   CFA/SA Alley observed the following 5 videos that appear to

correlate to Minor Victim 6 (MV-6), a 14 year-old girl, located on MARTIN’s

computer at Users\MARTIN\Documents\stick\a\dawg\trolldogg\omeg2l\:

           a.    Jasminevidepicbicuriousgirlfromhawaii[MV-6’s true
                 name]_9iggetsnakedplayshot.avi. This video appears to have
                 been produced on or about November 26, 2017, and is 1:13:43
                 in length. It appears to be from Omegle and depicts MV-6 nude
                 and masturbating.
           b.    [MV-6’s true name]_9-ig-
                 epicjbfromomegscarednowbackoninbathroomgetsnakedall
                 workedup.avi. This video appears to have been produced on or
                 about December 2, 2017 and is 20:28 in length. It appears to be
                 from Omegle and female can clearly be heard talking. During
                 this video MV-6 strips nude in a bathroom. At times, the focus
                 of the camera is on her bare bottom or vagina.
           c.    [MV-6’s true name]_9-ig-
                 epicjbfromomegscarednowbackoninbathroomgetsnakedall
                 workedup2.avi. This video appears to have been produced on
                 or about December 5, 2017, and is 1:03:17 in length. It appears
                 to be from Omegle. MV-6 strips nude and appears to be crying.
                 Her legs are spread and her vagina is clearly visible.
           d.    [MV-6’s true name]_9-ig-
                 epicjbfromomegscarednowbackoninbathroomgetsnakedall
                 workedup3shower.avi. This video appears to have been
                 produced on or about December 6, 2017, and is 35:11 in length.
                 It appears to be from Omegle. During this video, MV-6 strips
                 nude and showers.
           e.    [MV-6’s true name]_9-ig-
                 epicjbfromomegscarednowbackoninbathroomgetsnakedall
                 workedup4doglickingepic.avi. This video appears to have
                 been produced on or about December 28, 2017 and is 1:13:30
                 in length. During this video, MV-6 is observed crying. MV-6

                                     33
     Case 2:20-mj-30508-DUTY ECF No. 1, PageID.35 Filed 12/08/20 Page 35 of 39




                           strips nude, attempts to have a dog sniff her bottom and lick her
                           vagina. MV-6 places peanut butter on hear breasts for the dog.
                    f.     MV-6’s statements. This child makes numerous audible
                           comments to MARTIN during their Omegle and Skype chats
                           regarding how she does not want to do what he is asking, to
                           include:
                         i.       “You’re telling me to do all this shit and its fucking
                                  weird”;
                        ii.       “Wait i have to do this again?”;
                       iii.       “I cant do this all the time because I’m only 14 and
                                  you're like way older than me, this isn’t right”;
                       iv.        During the video described in paragraph e, MV-6 is
                                  observed sobbing and states “i am done you told me
                                  today was my last day and i did everything you told me
                                  to”; “you have done way too much to me” and “i cant do
                                  it anymore.”

         43.        CFA/SA Alley observed the following 3 videos that appear to

correlate to Minor Victim 7 (MV-7), who according to the Skype chats recovered

is      a      17        year-old   girl,   located    on    MARTIN’s        computer     at

Users\MARTIN\Documents\stick\a\dawg\trolldogg\omeg2l\:

                    a.     [MV-7’s true name]-
                           skypeflippingoutactingcrazynakedinbathroombedroom.avi.
                           This video appears to have been produced on or about
                           September 6, 2014, and is 24:31 in length. MV-7 is observed
                           crying and strips nude. MV-7 shows numerous signs of distress
                           throughout this video, to include crying, breathing heavily,
                           rocking back and forth and hitting herself. MV-7 is observed
                           masturbating and sobbing while she does. MV-7 begs to stop
                           numerous times. MV-7’s voice is the only one that can be heard
                           but it is clear from the video that she is receiving orders. MV-7
                           gets and empty glass and urinates into it. CFA/SA Alley did not
                           find corresponding Skype chats for this video.
                    b.     [MV-7’s true name]-
                           skypelongtimenoseedayafterchristmasgoesintobathroomnak
                           edpeesintoglassdrinksabitgoesnuts.avi. This video appears to

                                                34
Case 2:20-mj-30508-DUTY ECF No. 1, PageID.36 Filed 12/08/20 Page 36 of 39




                have been produced on or about December 26, 2014, and is
                26:28 in length. MV-7 is observed nude in the bathroom and
                urinates into a mason jar. MV-7 then masturbates and drinks
                some of the urine, coughing and asking “please.” MV-7 is
                observed bruising her teeth and then asks “what do you mean,
                you said I only had to do a sip” and “I have to drink more?”
                MV-7 begins crying and begging to be allowed to brush her
                teeth. MV-7 attempts to drink the urine and begins to gag and
                spit. MV-7 begins to sob and gets a nosebleed at this time. MV-
                7 begs to be allowed to take a shower and clean up the blood
                and then begs to be allowed to leave. CFA/SA Alley did not
                find corresponding Skype chats for this video.
         c.     [MV-7’s true name]-
                skypelongtimenoseegetsnakedonbedtripledsnownice.avi.
                This video appears to have been produced on or about
                December 31, 2016, and is 1:12:41 in length. In this video,
                MV-7 is observed fully nude and masturbating. CFA/SA Alley
                was able to find Skype chats that appear to correlate to this
                video. MARTIN, using account alexandriathedemon is
                observed typing messages to MV-7 that correlate to the video,
                to include specific ringtones heard.
         d.     During a June 22, 2018, Skype chat, both MARTIN and MV-7
                discuss her age, with MARTIN acknowledging that MV-7 is a
                high school girl and MV-7 stating “I turn 18 in October as
                well”.
         e.     MV-7’s statements. This child makes numerous audible
                comments to MARTIN during their chats regarding how she
                does not want to do what he is asking, to include:
              i.       “whatever fuck it just to get you off my fucking case, just
                       so you can leave me the fuck alone because you’re a
                       fucking stupid pervert and i fucking hate you”;
             ii.       “im going to kill myself”;
            iii.       “you said you would let me go [sobbing]”;
            iv.        “mom will catch naked in room”;
             v.        “Can you just let me go and can you not share the videos
                       and can you just leave me alone? What do you mean
                       we'll see? What do you mean you're going to share the
                       videos still? After all i did?”




                                     35
 Case 2:20-mj-30508-DUTY ECF No. 1, PageID.37 Filed 12/08/20 Page 37 of 39




     44.   CFA/SA Alley observed the following 6 videos that appear to

correlate to Minor Victim 8 (MV-8) located on MARTIN’s computer at

Users\MARTIN\Documents\stick\a\dawg\trolldogg\omeg2l\:

           a.    [MV-8’s name]-
                 epicepicepicgirlfrommusicallygetsdoglicksinsidemouthbathr
                 oomnakedlicksvagbuttniceee.avi. This video appears to have
                 been produced on or about January 8, 2017, and is 29:24 in
                 length. MV-8 is a minor female who appears to be going
                 through puberty. During this video, MV-8’s bare vagina is
                 observed and a dog is observed licking it. During a January 8,
                 2017, Skype chat between Jazzymarr and this child, MARTIN
                 makes references to the acts that the dog should be engaging in,
                 to include “yeahhh just like that girl let her keep licking” and
                 “kk let her lick your butt from behind now.”
           b.    [MV-8’s name]-
                 epicepicepicgirlfrommusicallygoesinbathroomcheeroutfitna
                 kedshowsoffrubsperfecttt.avi. This video appears to have
                 been produced on or about January 8, 2017, and is 50:19 in
                 length. During this video, MV-8 is observed in a cheerleading
                 outfit and strips nudes, rubbing her vagina and inserting a
                 marker into it.
           c.    [MV-8’s name]-
                 epicepicepicgirlfrommusicallypeesincupdrinksabitstripspla
                 ysmore.avi. This video appears to have been produced on or
                 about January 9, 2017, and is 42:10 in length. During this
                 video, MV-8 is observed urinating into a glass. This appears to
                 correlate to a January 9, 2017, Skype conversation regarding
                 urination. MV-8 is then observed drinking some of the urine,
                 and is observed nude, rubbing her bare vagina on a stuffed
                 animal.
           d.    [MV-8’s name]-
                 epicepicepicgirlfrommusicallygoesinbathroomshowerbackin
                 roomplaysrubshumpsnice.avi. This video appears to have
                 been produced on or about January 9, 2017, and is 59:58 in
                 length. During this video, MV-8 is observed taking a shower in
                 the nude. MV-8 lies back and shows her vagina and anus and
                 then masturbates. MV-8 is also observed inserting a marker into

                                      36
  Case 2:20-mj-30508-DUTY ECF No. 1, PageID.38 Filed 12/08/20 Page 38 of 39




                   her vagina. This correlates with a January 9, 2017, Skype chat
                   between MARTIN and MV-8 regarding MV-8 inserting
                   markers into her vagina.
             e.    [MV-8’s name]-
                   epicepicepicgirlfrommusicallygetsdoglicksinsidemouthbathr
                   oomnakedlicksvagbuttniceee2.avi. This video appears to have
                   been produced on or about January 10, 2017, and is 1:03:16 in
                   length. During this video, MV-8 is observed nude and a dog is
                   observed licking her bare vagina. MV-8 takes a shower and
                   again inserts a marker into her vagina and is observed using a
                   stuffed mermaid toy to masturbate. This appears to correlate to
                   a Skype chat in with MV-8 states “Thanks lemme just bang this
                   mermaid one more time.”
             f.    [MV-8’s name]-
                   epicepicepicgirlfrommusicallygoesinbathroomshowerbackin
                   roomplaysrubshumpsnice2.avi. This video appears to have
                   been produced on or about January 14, 2017. In this video,
                   MV-8 is observed nude in the shower. MV-8 urinated into a
                   glass, shows her vagina and anus, and masturbates.

      III.   CONCLUSION

      45.    Your Affiant respectfully submits that there is probable cause to

believe that Colin Clemente MARTIN violated Title 18, United States Code,

Sections 2422(b), which makes it a crime for any person to utilize the mail or any

facility or means of interstate or foreign commerce, or within the special maritime

and territorial jurisdiction of the United States to knowingly persuade, induce,

entice, or coerce any individual who has not attained the age of 18 years, to engage

in prostitution or any sexual activity for which any person can be charged with a

criminal offense, or to attempt to do so; as well as Title 18, United States Code,

Sections 2251(a), 2252A(a)(2) and 2252A(a)(5)(B), which make it a crime for any



                                        37
 Case 2:20-mj-30508-DUTY ECF No. 1, PageID.39 Filed 12/08/20 Page 39 of 39




person to knowingly produce, receive, or possess child pornography that has been

mailed, shipped, or transported in interstate or foreign commerce by any means,

including by computer.

        46.   Wherefore by this affidavit and application, Affiant requests that the

Court authorize the issuance of a criminal complaint and arrest warrant for Colin

Clemente MARTIN.


                                       Respectfully submitted,


                                       ______________________________
                                       Laura L. Trainer, Special Agent
                                       Department of Homeland Security
                                       Homeland Security Investigations

Sworn to before me and signed in my presence
and/or by reliable electronic means.


________________________________
Hon. David R. Grand
United States Magistrate Judge

Date:    December 8, 2020




                                         38
